In an action in the County Court, Massau County, by the insured to recover for alleged breach of a policy of title insurance, judgment entered on a verdict directed in favor of plaintiff reversed on the law, with costs, and judgment directed for defendant dismissing the complaint on the law, with costs. The facts are not in dispute. We hold as matter of law that the insured failed to *914comply with the terms of the contract, in that he did not secure to the company the right and opportunity to defend the action. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.